DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are pending in this office action and under examination.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 11/25/20 and 12/15/21. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating, does not reasonably provide enablement for preventing proliferative diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986) and reiterated by the Court of Appeals in In re Wands, 8 USPQ2nd 1400 at 1404 (CAFC 1988).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. 
	The Board also stated that although the level of skill in molecular biology is high, the results of experiments in genetic engineering are unpredictable.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.

The Nature of the Invention
The nature of the invention in the claims are drawn to a method of preventing a proliferative disease(i.e., a wide variation which includes cancers, metastatic cancers, and those recited in the specification (see 0070).
However, the phrase "preventing a proliferative disease", given its broadest reasonable interpretation in light of the teachings in the specification, requires that absolutely no cell, nor tissue, or individual would present any symptom of a disorder after treatment with the compound in claim 1.  There is no evidence, either in the specification or in the prior art, that any method to date can accomplish this goal.  The specification presents the results of experiments demonstrating that treatment where administering the drug resulted in 60% tumor regression (see 0182).  These data show that treatment not prevention.   There is no support for the prevention of any disorder or disease, as is required by the claims, and neither can such support be obtained through reasonable extrapolation of the data or teachings in the art. 
Applicant is advised to delete the term preventing since treatment will cover some kind of prevention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairhurst et al. (US 8,227,462) in view of Gallou et al. (WO 2012/175522) and Guidelines for Treatment Regimens (national Cancer Institute (2008)
With regards to instant claim 1, Fairhurst teaches treating proliferative disease wherein the proliferative diseases are ovary and head and neck(see col. 20, lines 10+, as required by instant claims 1-2) orally administering a compound of formula 
    PNG
    media_image1.png
    127
    185
    media_image1.png
    Greyscale
(see example 12; see col.21, lines 1-15 and col.  27, lines 56+) at a dose of 0.1-500 mg per day (i.e., daily wherein the dosage falls within the recited range of 100-450 mg, as required by instant claims 1 and 2 see col. 21, lines 1-10) and teaches that the condition is hypertension (as required by instant claim 6, see col. 20, lines 32+,) and atopic dermatitis which is known in the art to cause very itch rash absent factual evidence to the contrary (as required by instant claim 7, see col. 20, lines 32+) 
However, Fairhurst et al. fail to teach the regimen as required by instant claims 1.
Gallou teaches treating cancers such as neck and head and ovary (see pg. 2, lines 16+) administering a compound of formula 
    PNG
    media_image1.png
    127
    185
    media_image1.png
    Greyscale
(see pg. 1) as a solid dosage form for oral administration (as required by claim 4, see pg. 15, lines 10+) at 1.0 mg to 50 mg per kg per day.(which falls within the recited range of 100-450 mg, as required by instant claims 1, see pg. 20, lines 10+) wherein the regimen for administration can affect be determined (see pg. 12, lines 20+).
With regards to the treatment regimens as required by instant claims 1, 3-5 and 8-9, NIH guidelines teaches that Treatment plans should specify the total number of days a drug is administered and the cycle day that treatment commences for contiguous  treatment days, non-contiguous days the cycle days on which the dose should be given, Cycle duration Treatment cycle duration (or length) should be specified. When a treatment regimen is 21 days in duration, the regimen will be repeated on the twenty-second, forty-third, sixty-fourth…, etc. days following treatment initiation, Administration dates and times clarify total dose panned and administration duration should be clearly indicated. If a drug is to be administered on more than one day per cycle, each cycle day should be explicitly identified, "Day One" typically describes the day on which treatment commences when treatment day enumeration is arbitrary. Avoid using 'day 0 (zero)' when describing treatment schedules unless it is necessary (e.g., when describing the day on which hematopoietic progenitor cells are administered after a cytotoxic conditioning regimen in transplantation protocols. Thus, upon administration it is expected to give relief and reduce the severity, since the compound is known for the treatment of cancers.
Therefore, it would have been obvious to one of ordinary skill in the art would have been motivated to expand the treatment of ovary and neck and head cancers by selecting the best regimen suitable based on the stage and the patient in need thereof  by incorporating the teachings of Gallou and NIH guidelines.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1- 9 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent Application No. 10,434,092. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to treating  a proliferative disease such as cancer – ovary, head and neck cancers in the current application (claims 1 - 9) and breast cancer (claims 1 – 17) in the patented claims.  The current application claims are obvious variation of the patented claims, because claim 1 of the instant application recites treating proliferative disease and in claims 2 and 8-9, recites some of the proliferative cancers.  See 0071 when the specification is used as a dictionary to define proliferative disease.  
       Both applications recite using the same compositions and/or derivatives thereof.  The compositions recited in the claims are anticipatory of each other.
      	In view of the foregoing, the patented claims and the current application claims are obvious variations.
 

No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300..Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/
Primary Examiner, Art Unit 1628
9/23/22